DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 17 and 20 are objected to because of the following informalities:  
Claim 12, line 1 recites “wherein the chamber including” and will be interpreted as “wherein the chamber includes”.
Claim 17, lines 1-2 recite “securing the first end portion relative to bone” and will be interpreted as “securing the first end portion relative to the bone screw”.
Claim 20, line 3 recites “the set screw toapply” and will be interpreted as “the set screw to apply”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites the limitations “the tether receiving channel” and “tether receiving slot” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the engagement portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the engagement portion” will be interpreted as “the engaging portion”.
Claim 17 recites the limitation “the first end” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first end” will be interpreted as “the first end portion”.
Claim 17 recites the limitation “the tether receiving slots” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the second end” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the second end” will be interpreted as “the second end portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102 as being anticipated by Goodwin et al. (U.S. Publication No.2014/0142638 A1; hereinafter “Goodwin”).
Regarding claim 1, Goodwin discloses a tether tensioner comprising: a handle assembly (see annotated Figure 41 below) including: a stationary member (body 808); a trigger pivotably coupled to the stationary member (handle 820); and a spool (rotary tensioning device 824) rotatably supported on the stationary member, the spool configured to wrap a tether thereabout (end of para.0107), the spool operatively coupled with the trigger such that pivoting of the trigger relative to the stationary member causes rotation of the spool (end of para.0107); an elongate member extending distally from the handle assembly (distal end 802), the elongate member including a channel configured to slidably receive a tether therethrough (guide tube 10090; and an engaging portion (inlet opening 804) configured to receive a head portion of a bone screw such that a tether extends from the head portion disposed in the engaging portion to the spool through the channel of the elongate member (inlet opening 804 is configured to receive a head portion of a bone screw).
Regarding claim 2, Goodwin further discloses wherein the handle assembly further includes a ratchet wheel (drive shaft 850) operatively coupled with the spool (824) for concomitant rotation therewith (para.0109).
Regarding claim 3, Goodwin further discloses wherein the trigger (820) includes a rack including teeth (hex recess 854) to engage teeth of the ratchet wheel (hex drive 852).  It is noted that the corners of the hex recess and of the hex drive comprise the teeth.
Regarding claim 7, Goodwin further discloses wherein the engaging portion (804) is disposed at a distal portion (802) of the elongate member (Figure 47).
Regarding claim 8, Goodwin further discloses wherein the elongate member (802) is substantially parallel to the stationary member (808) of the handle assembly (both extend along axis A as shown in Figure 45).
Regarding claim 9, Goodwin further discloses wherein the engaging portion (804) includes a chamber defining an aperture to receive a head portion of a bone screw threrethrough (inlet opening 804 is a channel extending along the length of distal end 802 configured to receive a head portion of a bone screw).
Regarding claim 10, Goodwin further discloses wherein the elongate member (802) defines a bore dimensioned to receive a tether therethrough, the bore in communication with the apertures of the chamber of the engaging portion (804).  Figure 46 shows cable 805 extending along an inner chamber of distal end 802.
    PNG
    media_image1.png
    484
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    828
    541
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 14-16 and 19 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 14-16 and 19 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a method of applying tension to a tether, the method comprising multiple steps including placing the engaging portion of the tether tensioner over a head portion of the bone screw such that the ether extends through the first slot defined in the head portion of the bone screw and the second slot of the engaging portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773